Filed 1/22/15 P. v. Chammas CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B257945

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA416839)
         v.

AFIF R. CHAMMAS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Katherine Mader, Judge. Affirmed.


         John L. Staley, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                                                       ******
       Afif R. Chammas appeals from a final judgment following a plea of nolo
condendere to the charge of robbery in violation of Penal Code section 211. He also
admitted a prior prison enhancement. Pursuant to People v. Wende (1979) 25 Cal. 3d 436
(Wende), appellant’s counsel filed an opening brief requesting that this court review the
record and determine whether any arguable issues exist on appeal. We have reviewed the
entire record and find no arguable issue. We affirm.
                               STATEMENT OF FACTS
         On August 26, 2013, appellant entered a CVS Pharmacy located on Hollywood
Boulevard. At the time Frank Moreno, store security, was working loss prevention. He
saw appellant enter and walk to the gift cards department. He saw appellant put some
gift cards in his pocket, walked by the cash registers and towards the store exit. Moreno
went outside to stop appellant and showed him his store security identification.
Appellant pushed Moreno with both hands. There was a struggle and appellant ran to a
vehicle in the parking lot. Moreno was able to get the license plate number and called
911. Appellant’s cell phone fell out of his pocket as he ran from the scene.
       Appellant was charged with one count of robbery. It was alleged he suffered a
prior conviction within the meaning of Penal Code section 667.5, subdivision (b).
       In exchange for his plea, appellant received a suspended sentence of six years and
a grant of probation. Imposition of sentence was delayed pending his completion of the
Cry Help program. Appellant would then be required to serve 180 days in county jail. If
he failed to appear for the sentencing hearing appellant agreed to the court’s imposition
of the maximum term of six years.
       On May 24, 1014, appellant failed to appear for the sentencing hearing. A bench
warrant for his arrest was issued. On June 3, 2014, the trial court sentenced appellant to
six years in state prison.




                                             2
                                      DISCUSSION
       Appellant’s appointed counsel filed a brief pursuant to Wende, supra, 25 Cal.3d at
page 436, raising no issues. Appellant has been notified of his right to file a
supplemental brief in this court and has not done so.
       Having reviewed the entire record, we are satisfied that counsel has fully complied
with his responsibilities and no arguable issue exists. (People v. Kelly (2006) 40 Cal. 4th
106, 123-124; Wende, supra, 25 Cal.3d at p. 441.)
                                      DISPOSITION
       The judgment is affirmed.



                                                  FLIER, J.


WE CONCUR:



       BIGELOW, P. J.



       RUBIN, J.




                                              3